Opinion filed August 9, 2018




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00031-CR
                                   ___________

                  GUADALUPE RODRIGUEZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 16-7670


                      MEMORANDUM OPINION
      Appellant, Guadalupe Rodriguez, pleaded guilty to the offense of
unauthorized use a motor vehicle and stipulated to the enhancement allegations that
elevated the punishment to that for a third-degree felony. Pursuant to the terms of
the plea agreement, the trial court convicted Appellant of the offense, assessed his
punishment at confinement for eight years and a $3,000 fine, suspended the
confinement portion of the sentence, and placed Appellant on community
supervision for five years. Thereafter, the State filed an application to revoke
community supervision. After a “contested” hearing on revocation, the trial court
found the State’s allegations to be true, revoked Appellant’s community supervision,
imposed a reduced sentence of confinement for seven years, and reordered the
original fine of $3,000. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a petition for discretionary review with the clerk of the
Texas Court of Criminal Appeals seeking review by that court. See TEX. R. APP. P.
48.4, 68. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has filed a response in which he states that he wants to continue
with his appeal but needs another attorney. Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record, and we agree
that the appeal is without merit and should be dismissed. See Schulman, 252 S.W.3d
at 409. The record from the revocation hearing shows that Appellant testified and
admitted that he had violated the terms and conditions as alleged in the State’s
application to revoke. We note that proof of one violation of the terms and
conditions of community supervision is sufficient to support revocation. Smith v.
State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009). Furthermore, absent a void
                                           2
judgment, issues relating to an original plea proceeding may not be raised in a
subsequent appeal from the revocation of community supervision. Jordan v. State,
54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492,
494 (Tex. Crim. App. [Panel Op.] 1978). Based upon a review of the record, we
agree with counsel that no arguable grounds for appeal exist.1
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 9, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      3